Case 1:20-cv-00177-SPW-TJC Document 26 Filed 03/22/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UMIA INSURANCE, INC., ) Cause No.: 1:20-cv-00177-SPW-TJC
)
Plaintiff, ) ORDER FOR DISMISSAL WITH
V. ) PREJUDICE OF PLAINTIFF
) UMIA INSURANCE, INC.’S
ENRICO F. ARGUELLES, ) CLAIMS AGAINST
ARTHRITIS & OSTEOPOROSIS ) DEFENDANTS DONNA FRYER
CENTER PC, DONNA FRYER, ) AND BARBARA DAVISON, AND
BROOKLYN T. BLACK, ) FOR DISMISSAL WITHOUT
BARBARA DAVISON, ) PREJUDICE OF DEFENDANT
LORA SMITH, and STEVE LORTZ, _ ) DONNA FRYER’S
) COUNTERCLAIMS AGAINST
Defendants. ) PLAINTIFF UMIA INSURANCE,

ee —_ INC.

Pursuant to the Stipulation (Doc. 25) between Plaintiff UMIA Insurance,
Inc. (SUMIA”), Defendant Donna Fryer (“Fryer”), and Defendant Barbara Davison
(“Davison”), and for good cause appearing,

IT IS HEREBY ORDERED that UMIA’s claims against Fryer and Davison
are DISMISSED with prejudice, and Fryer’s counterclaims against UMIA are
DISMISSED without prejudice. Plaintiff UMIA Insurance, Inc.’s claims against
the remaining Defendants are reserved and remain open.

DATED this Shy of March, 2021.

Biecmam A pia.

‘SUSAN P. WATTERS
United States District Judge
